DETAILED ACTION

Status of Claims
This is a first office action on the merits in response to the application filed 8 April 2020.
Claims 1-12 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1 June 2020 and 9 April 2020 were considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
an authentication information acquiring circuit configured to acquire authentication information corresponding to a first terminal [Claim 1]
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies [Claim 1]
an authentication result acquiring circuit configured to acquire an authentication result for the authentication information from at least one of the plurality of payment apparatuses [Claim 1]
a reading processing circuit configured to read an information code displayed on the first terminal [Claim 2]
a payment request transmitting circuit configured to transmit a payment request requesting to pay a bill [Claim 3]
a completion notification acquiring circuit configured to acquire [Claim 4]
a position information acquiring circuit configured to acquire first position information and second position information [Claim 12]
an authentication information acquiring circuit configured to acquire authentication information corresponding to the first terminal [Claim 12]
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies [Claim 12]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations:
an authentication information acquiring circuit configured to acquire authentication information corresponding to a first terminal [Claim 1]
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies [Claim 1]
an authentication result acquiring circuit configured to acquire an authentication result for the authentication information from at least one of the plurality of payment apparatuses [Claim 1]
a reading processing circuit configured to read an information code displayed on the first terminal [Claim 2]
a payment request transmitting circuit configured to transmit a payment request requesting to pay a bill [Claim 3]
a completion notification acquiring circuit configured to acquire [Claim 4]
a position information acquiring circuit configured to acquire first position information and second position information [Claim 12]
an authentication information acquiring circuit configured to acquire authentication information corresponding to the first terminal [Claim 12]
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies [Claim 12]
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically the disclosure is devoid of any structure that performs the functions of the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 6-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. (US 10380583 B1).

In regards to Claims 1, 10, and 11, discloses:
An information processing apparatus comprising: an authentication information acquiring circuit configured to acquire authentication information corresponding to a first terminal (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system acquiring authentication information in the form of a unique code associated with a mobile device/first terminal); 
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,”, See Ellis Fig. 1 – Ellis discloses a mobile wallet bank computer system/payment apparatus having received the unique code for authentication at an account processing logic unit 122. Therefore, it is clear to one of ordinary skill in the art that for said payment apparatus to have received said unique code, it would have to have been transmitted by an authentication information transmitting circuit originating from the fund recipient computer system. Additionally, as Ellis discloses a system capable of transmitting authentication information to any generic mobile wallet bank computer system/payment apparatus, it is obvious to one of ordinary skill in the art that the fund ; and 
an authentication result acquiring circuit configured to acquire an authentication result for the authentication information from at least one of the plurality of payment apparatuses (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.” – Ellis discloses a fund recipient computer system receiving funds/a transaction based on the results of authentication processes performed by the payment apparatuses account processing logic unit 122. It is clear to one of ordinary skill in the art that receiving the funds/transaction would be considered an authentication result under broadest reasonable interpretation).

In regards to Claim 2, Ellis discloses:
The information processing apparatus according to claim 1, further comprising: a reading processing circuit configured to read an information code displayed on the first terminal, the information code including the authentication information, wherein the authentication information acquiring circuit acquires the authentication information based on the information code read by the reading processing circuit (See Ellis: col. 7, lines 48-51 – “As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313”).

In regards to Claim 3, Ellis discloses the information processing apparatus according to claim 1 but fails to explicitly disclose, however, in a similar field of endeavor discloses:
further comprising: a payment request transmitting circuit configured to transmit a payment request requesting to pay a bill, to any of the plurality of payment apparatuses that has successfully authenticated the authentication information (See Ellis: col. 7, lines 57-58 – “Upon .

In regards to Claim 4, Ellis discloses:
The information processing apparatus according to claim 1, wherein the authentication information includes a payment request requesting to pay a bill, and the information processing apparatus further comprises: a completion notification acquiring circuit configured to acquire, from any of the plurality of payment apparatuses that has successfully authenticated the authentication information, a payment completion notification notifying that a payment of the bill was completed (See Ellis: col. 7, lines 46-57 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””).

In regards to Claim 6, Ellis discloses:
The information processing apparatus according to claim 1, wherein the authentication information transmitting circuit transmits the authentication information to a first payment apparatus that is included in the plurality of payment apparatuses, and when the first payment apparatus has successfully authenticated the authentication information, the authentication information transmitting circuit does not transmit the authentication information to a second payment apparatus that is included in the plurality of payment apparatuses (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.”, See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,” – Ellis discloses authentication being transmitted to and performed by a singular payment apparatus).

In regards to Claim 7, Ellis discloses:
The information processing apparatus according to claim 1, wherein the authentication information transmitting circuit transmits the authentication information to a payment apparatus that is selected from the plurality of payment apparatuses based on type information that identifies a type of the information code (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.” – Ellis discloses authentication information being sent to a specific payment apparatus based on its unique signature at generation based on the transaction device).

In regards to Claim 9, Ellis discloses:
The information processing apparatus according to claim 1, wherein the first terminal is a mobile terminal used by a user who buys a product, and the information processing apparatus is a shop terminal of a shop that provides the product (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system/shop terminal acquiring authentication information in the form of a unique code associated with a mobile device/first terminal ).

In regards to Claim 12, Ellis discloses:
An information processing system including a first terminal and a second terminal, the first terminal being configured to display an information code, the second terminal being configured to read the information code (ee Ellis: col. 7, lines 46-57 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.”” – Ellis discloses a first terminal/mobile device displaying a code and a second terminal/fund receipient computer system configured to scan said code), 
the information processing system comprising: a position information acquiring circuit configured to acquire first position information and second position information, the first position information indicating a position of the first terminal, the second position information indicating a position of the second terminal (See Ellis: col. 12, lines 45-48 – “In the arrangement of FIG. 17, the mobile device 110 further comprises location determination logic 1712, account selection logic 1713, augmented reality logic 1714, gift card aggregator 1715, and receipt tracker 1716.”, See Ellis: ; 
an authentication information acquiring circuit configured to acquire authentication information corresponding to the first terminal (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system acquiring authentication information in the form of a unique code associated with a mobile device/first terminal); 
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,”, See Ellis Fig. 1 – Ellis discloses a mobile wallet bank computer system/payment apparatus having received the unique code for authentication at an account processing logic unit 122. Therefore, it is clear to one of ordinary skill in the art that for said payment apparatus to have received said unique ; and 
a respective authentication processing circuit provided in each of the plurality of payment apparatuses and configured to perform an authentication of a user based on the authentication information, the first position information and the second position information (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.” – Ellis discloses a fund recipient computer system receiving funds/a transaction based on the results of authentication processes performed by the payment apparatuses account processing logic unit 122 based on the received code including the first position and second position information. It is clear to one of ordinary skill in the art that receiving the funds/transaction would be considered an authentication result under broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Yen et al. (US 20190122206 A1).

In regards to Claim 5, Ellis discloses the information processing apparatus according to claim 2 but fails to explicitly disclose, but in a similar field of endeavor Yen discloses:
wherein in the information code, an effective time is set, the effective time being a time for which the information code can be used, and reading of the information code by the reading processing circuit is restricted after an elapse of the effective time since the information code was displayed on the first terminal (See Yen: Para. [0055] – “In some embodiments, the track 2 data may also include a check digit, service code, and an expiration date (e.g., encoded in the QR code or separately supplied by the computing device 104 or a user thereof, such as via the input device 210 of the computing system 102 or through an electronic transmission from the computing device 104 received by the receiving device 202 – Yen discloses generating a QR code with an expiration date that restricts said code from being read after said date has passed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the QR code disclosed by Ellis for the QR code with an embedded expiration date as disclosed by Yen, thereby increasing the overall security strength of the invention by ensuring that old QR codes cannot be reused to perform fraudulent transactions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Purves et al. (US 20150220914 A1).

In regards to Claim 8, Ellis discloses the information processing apparatus of claim 1 but fails to explicitly disclose, however Purves discloses:
wherein the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on a predetermined condition (See Purves: Para. [0170] – “In another example, if the reference link to the primary payment method is broken 1705, the transaction may still resolve to backup payment method 1706” – Purves discloses executing an authenticated transaction with a specific payment apparatus based on the priority of availability).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the availability priority determination method disclosed by Purves to additionally factor in the determination of what payment apparatus the authentication information of Ellis is transmitted to increasing the overall economic viability of the invention by ensuring that alternative payment methods are available to increase the probability of transactions completing successfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molnar et al. (US 20190228399 A1) generally discloses a computer-implemented method for facilitating payment of total amount through the use of a mobile device interacting with a POS system
Krishan et al. (US 20180225737 A1) generally discloses a digital sales system for brick and mortar retailers allowing for integration with mobile shopping applications and social media applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685